internal_revenue_service number release date u i l nos state cc fip plr-115628-00 date state fund plr-115628-00 plr-115628-00 plr-115628-00 agent manager date date date firm date date date date date date date date month dear this is in response to a ruling_request submitted on behalf of funds through collectively funds funds request extensions of time pursuant to sec_301_9100-1 of the procedure and administration regulations to elect under sec_855 of the internal_revenue_code and funds through also request extensions of time to elect under sec_851 facts funds are organized as business trusts under the law of either state or state and are registered as open-end diversified management companies under the investment_company act of u s c sec_80a-1 et seq each fund is treated plr-115628-00 as a separate corporation under sec_851 of the code from their inception funds have operated in a manner intended to qualify them as regulated_investment_companies rics under part i of subchapter_m of the code funds intend to be treated as rics by computing taxable_income as rics for their taxable years ended date extensions of time forms for filing the funds’ federal_income_tax returns for the taxable_year ended date were due on date agent prepared the extensions before the due_date and sent them to manager for signature and filing the extensions were signed on date four days before date and were put aside for mailing on date the extensions went to the mail room with instructions that the returns had to be sent by certified mail that day it was not until date however that the extensions were sent to the united_states postal service and a certified mail receipt with a postmark was obtained beginning on or about date and continuing through date funds began receiving notices from the irs service_center that their requests for extensions of time were denied some funds never received notices and it was assumed that the notices were lost in the mailing process initially it was not known to what extent the irs would reject the extensions of time to file forms 1120-ric they were filed only one day late by date it was apparent that the position of the service_center was that they were all invalid even though rejection notices for some of the funds were not received in month the funds’ management initiated consultations with firm as to how to remedy the situation and it was agreed to request relief pursuant to sec_301 of the regulations firm is composed of professional tax advisers it became involved with funds’ failures to elect in month when firm was contacted by agent firm advised agent to file returns immediately and that administrative relief under sec_301 of the regulations would have to be requested the majority of funds filed their returns between dates and and all funds had filed their returns by date the date the returns would have been due had the requests for extensions to file the returns been timely filed funds filed their request for relief under sec_301 of the regulations on date after some of funds began receiving the notices that their forms were being denied funds investigated the extent of the problem discussed the matter internally with the funds’ management to assess its consequences consulted with their outside adviser firm as to plr-115628-00 the most appropriate manner to remedy the situation and committed the necessary resources to the preparation and filing of the request for relief under sec_301 all of the funds had declared and paid dividends by date funds make the following representations the request for relief was filed by the funds before the failure to make the regulatory elections were discovered by the service granting the relief will not result in each of the funds having a lower tax_liability in the aggregate for all years to which the regulatory election applies than each fund would have had if the election had been timely made taking into account the time_value_of_money the funds do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the taxpayers requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the funds did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the plr-115628-00 service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that funds through have shown good cause for granting a reasonable extension of time to allow them to make an election under sec_855 of the code and funds through have shown good cause for granting them a reasonable extension of time to allow them to make an election under sec_851 accordingly the time for filing the elections is extended to date no opinion is expressed as to whether the taxpayer's tax_liability is not lower in the aggregate for all years to which the regulatory election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director's office will determine the taxpayer's tax_liability for the years involved if the district director's office determines the taxpayer's liability is lower that office will determine the federal_income_tax effect this ruling is limited to the timeliness of funds’ elections this ruling does not relieve funds from any penalties they may owe as a result of their failures to file their federal_income_tax returns on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether funds qualify as rics under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although their returns were not timely filed funds are to be treated as having made timely elections under sec_855 and sec_851 of the code except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-115628-00 in accordance with the terms of a power_of_attorney on file in this office the original of this letter is being sent to you and copies are being sent to your authorized representatives sincerely yours richard carlisle acting deputy associate chief_counsel financial institutions products
